Citation Nr: 0104220	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
chondromalacia and degenerative joint disease, right knee, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from December 1981 to May 
1982, and from January 1986 to April 1989.  This appeal 
arises from July 1998 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  


REMAND

The veteran is currently seeking an increased evaluation for 
her service connected right knee disability.  Review of the 
record indicates that the veteran was last examined for VA 
compensation purposes in August 1998.  The veteran has 
reported that her right knee disability has worsened since 
the last examination, and subsequent outpatient records 
indicate possible instability.  The veteran's current 
evaluation is based upon limitation of motion.  If additional 
manifestations of the disability are present, the veteran may 
be entitled to a separate rating.  See the VA General 
Counsel's opinion, VAOGPREC 23-97.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (2000).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2000).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
current state of the medical record, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the functional loss associated with the service 
connected right knee disability.

During the pendency of this appeal, an expanded duty to 
assist has been imposed by law.  VA is obligated under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5103) to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  This assistance includes the duty to obtain relevant 
medical evidence and to provide a medical examination or 
obtain a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  Accordingly, the 
RO should schedule the veteran for a VA orthopedic 
examination of the right knee.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  All VA outpatient records of the 
veteran dated since August 1999 should be 
obtained and associated with the claims 
folder.

2.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
right knee pathology.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the knee, should be conducted 
and the examiner should review the 
results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the right knee.  The report 
of examination should include complete 
rationale for the conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above, 
the RO should review the veteran's claim 
with regard to the additional evidence 
obtained.  In this regard, the RO should 
note that the VA Office of General 
Counsel has issued a precedent opinion 
regarding multiple ratings for arthritis 
and other musculoskeletal disabilities.  
The General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis (5003 and/or 5010) 
and under diagnostic codes which rate 
musculoskeletal disabilities under 
criteria other than limitation of motion, 
specifically, 5257).  VAOGPREC 23-97.  
Thus, the RO must consider the cited GC 
opinion in the rating of the knee 
disability.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and her representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




